
	

113 S1293 IS: Building Understanding, Investment, Learning, and Direction Career and Technical Education Act of 2013
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1293
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a pilot grant program to support career and
		  technical education exploration programs in middle schools and high
		  schools.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Building Understanding,
			 Investment, Learning, and Direction Career and Technical Education Act of
			 2013 or the BUILD Career and Technical Education Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The average high
			 school graduation rate for students concentrating in career and technical
			 education programs is 91.8 percent.
			(2)Career and
			 technical education concentrators improved their 12th grade National Assessment
			 of Educational Progress scores by 8 points in reading and 11 in mathematics,
			 while students who took no career and technical education courses did not
			 increase their mathematics scores and only increased reading by 4
			 points.
			(3)Students at
			 schools with highly integrated rigorous academic and career and technical
			 education programs have significantly higher achievement in reading,
			 mathematics, and science than do students at schools with less integrated
			 programs.
			(4)Four out of 5
			 graduates of secondary-level career or technical education programs who pursued
			 postsecondary education after secondary school had earned a credential or were
			 still enrolled in postsecondary education 2 years later.
			3.Pilot grant
			 program to support career and technical education exploration program in middle
			 schools and high schools
			(a)PurposesThe
			 purposes of this Act are the following:
				(1)To provide
			 students with opportunities to participate in career and technical education
			 exploration programs and to provide information on available career and
			 technical education programs and their impact on college and career
			 readiness.
				(2)To expand
			 professional growth of, and career opportunities for, students through career
			 and technical education exploration programs.
				(3)To enhance
			 collaboration between education providers and employers.
				(4)To develop or
			 enhance career and technical education exploration programs with ties to a
			 career and technical education program of study.
				(5)To evaluate
			 students’ participation in coordinated middle school and high school career and
			 technical education exploration programs.
				(b)DefinitionsIn
			 this Act:
				(1)Career and
			 technical education exploration programThe term career and
			 technical education exploration program means a course or series of
			 courses that provides experiential learning opportunities in 1 or more programs
			 of study (including after school and during the summer), as appropriate, and
			 the opportunity to connect experiential learning to education and career
			 pathways that is offered to middle school students or high school students, or
			 both.
				(2)SecretaryThe
			 term Secretary means the Secretary of Education.
				(c)Authorization
			 of grant program
				(1)In
			 generalThe Secretary shall award grants to local educational
			 agencies to support career and technical education exploration programs.
				(2)Grant
			 durationGrants awarded under this Act shall be 2 years in
			 duration.
				(3)District
			 capacity taken into accountIn awarding grants under paragraph
			 (1), the Secretary shall take into account the resources and capacity of each
			 local educational agency that applies for a grant.
				(d)ApplicationsA
			 local educational agency that desires to receive a grant under this Act shall
			 submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require.
			(e)PriorityIn
			 awarding grants under this Act, the Secretary shall give priority to grant
			 proposals that—
				(1)demonstrate—
					(A)that a
			 partnership among the local educational agency and business, industry, labor,
			 or institutions of higher education, where appropriate to the grant project,
			 exists and will participate in carrying out grant activities under this
			 Act;
					(B)innovative and
			 sustainable design;
					(C)a curriculum
			 aligned with State diploma requirements;
					(D)a focus on
			 preparing students, including special populations and nontraditional students,
			 with opportunities to explore careers and skills required for jobs in their
			 State and that provide high wages and are in demand;
					(E)a method of
			 evaluating success; and
					(F)that the programs
			 to be assisted with grant funds are not receiving assistance under the Carl D.
			 Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);
			 and
					(2)include an
			 assurance that—
					(A)the local
			 educational agency will fund the operational costs of the activities described
			 in this Act after the grant period expires; and
					(B)if the local
			 educational agency charges a fee to participate in the after school and summer
			 components of the career and technical education exploration program to be
			 carried out by the agency, the agency will implement such fee on a sliding
			 scale according to income and established in a manner that makes participation
			 financially feasible for all students.
					(f)Uses of
			 funds
				(1)In
			 generalA local educational agency that receives a grant under
			 this Act shall use the grant funds to carry out any of the following:
					(A)Leasing,
			 purchasing, upgrading, or adapting equipment related to the content of career
			 and technical education exploration program activities.
					(B)Program director,
			 instructor, or other staff expenses to coordinate or implement program
			 activities.
					(C)Consultation
			 services with a direct alignment to the program goals.
					(D)Support of
			 professional development programs aligned to the program goals.
					(E)Minor remodeling,
			 if any, necessary to accommodate new equipment obtained pursuant to
			 subparagraph (A).
					(F)Evaluating the
			 access to career and technical education exploration programs and the impact
			 such programs have on the transition to career and technical programs of study
			 (as described in section 122(c)(1)(A) of the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(A))), or other
			 postsecondary programs of study, high school completion, and the number of
			 students who earn an industry-recognized credential, associate’s degree,
			 bachelor's degree, or other career and technical education related
			 postsecondary credit in addition to a high school diploma.
					(2)Use and
			 ownership of materials or equipmentAny materials or equipment
			 purchased with grant funds awarded under this Act shall be the property of the
			 local educational agency.
				(3)Administrative
			 costsA local educational agency that receives a grant under this
			 Act may use not more than 5 percent of the grant funds for administrative costs
			 associated with carrying out activities under this Act.
				(g)Evaluations
				(1)In
			 generalA local educational agency that receives a grant under
			 this Act shall develop an evaluation plan of grant activities that shall
			 include an evaluation of specific outcomes, described in paragraph (2), and
			 progress toward meeting such outcomes within the timeline of the grant that
			 shall be measurable through collection of appropriate data or documented
			 through other records. Such evaluation shall reflect the resources and capacity
			 of the local educational agency.
				(2)OutcomesThe
			 specific outcomes shall clearly address the following areas:
					(A)The extent of
			 student participation in career and technical education exploration
			 programs.
					(B)Improved rigor in
			 technical or academic content aligned to diploma requirements and industry
			 recognized technical standards.
					(C)Improved
			 alignment between career and technical education and other courses, including
			 core academic subjects.
					(D)The impact such
			 programs have on the transition to career and technical programs of study (as
			 described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2342(c)(1)(A))) and other postsecondary
			 programs of study.
					(3)Submission to
			 the departmentA local educational agency that receives a grant
			 under this Act shall submit evaluations conducted under this subsection to the
			 Secretary.
				(h)Supplement not
			 supplantFunds received under this Act shall be used to
			 supplement, and not supplant, funds that would otherwise be used for activities
			 authorized under this Act.
			(i)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this Act $20,000,000.
			
